DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I (Figs. 1-11, 13, and 14) in the reply filed on 01-31-2022 is acknowledged.  The traversal is on the ground(s) that the disclosed invention is limited to a single invention comprised of multiple operational configurations (e.g., a cremation vessel having either a lid or an ornamental feature).  This argument is found persuasive and the election of species requirement is hereby withdrawn.
Claims 1, 2, and 4-21 have been considered.
Drawings
The replacement sheet of drawings, namely Fig. 12, received on 01-31-2022 is acceptable.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings fail to show the following feature of the invention specified in the claims:
Claim 5: threads;
Claim 7: spring activated latches;
Claim 8: locking wards and spring latches;
Claim 9: threaded surfaces having three partially spherical protrusions defining three attitudes;
Claim 10: vertical latches extending from cylinders into corresponding holes in a base of the ornament; and
Claim 17: threaded portions on the ceiling portion.
The above features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "20" and "23" have both been used to designate the same element in Fig. 2. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “23” has been used to designate both a keyhole in Fig. 2 and a surface in Fig. 3.
It appears in Fig. 7 reference numeral 21 (microelectronics) is not pointing toward microelectronics as shown in Figs. 5 and 8.
Fig. 10 illustrates the top of the lid, however reference numeral 17 is disclosed as a lower panel of cap 15 and thus appears erroneous.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required. 
The specification fails to recite the following:
three partially spherical protrusions creating three attitudes (claim 9); and
vertical latches extending from cylinders into holes in the base of the ornament (claim 10).
Claim Objections
Claims 4 and 14 are objected to because of the following informalities:
Claim 4, line 2, change “a” to --the--; and
Claim 14, lines 1-2, delete “a plurality of interconnected elements including”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “locking mechanism configured to” in claim 14, line 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 4-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
It is unclear how to make and/or use the invention wherein the cap cooperates simultaneously with the lid (claim 2, lines 9-10) and ornamental element (claim 1, line 6). 
It is unclear how to make and/or use the invention including three attitudes (claim 9) and vertical latches extending from cylinders into holes in the base of the ornament (claim 10).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-13, 18, 19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 requires the lid which contradicts claim 1 which requires the ornamental element.
It is unclear if the “apertures” recited in claim 4, line 4, are referencing the “one or more opposing apertures” previously recited in claim 2, line 7.
Claims 5 and 6 are replete with structural inaccuracies with respect to the arrangement of the various cap elements and do not correspond to the drawings.  As best understood, the cap 15 is an annular element including a first top panel (top surface) and a second bottom panel (bottom surface), wherein the panels are connected via an inner skirt (inner circumference) 24 and outer skirt (outer circumference) 18.  The inner skirt 24 including the latches/notches 19. The interior space between the skirts houses the microelectronics 21. See Fig. 8.
It is unclear if “spring activated latches” recited in claim 7, line 3, are referencing the “latches” previously recited in claim 5, line 11. 
It is unclear if “locking wards” and “spring latches” recited in claim 8, lines 2-3, are referencing the “latches” and “locking mechanism” previously recited in claim 5, line 11. 
In claim 8, line 5, “the upper surface of the cap” lacks antecedent basis.
Claim 9 is incomplete for failing to recite sufficient structural cooperation between the three attitudes and cap to enable the claimed attitude functions of securing the cap in an unlocked closed position, securing the cap in a closed locked position, and locking and activating the spring latch.
In claim 10, line 2, “the vertical latches” lack antecedent basis.  Further, it is unclear how these vertical latches operate via a key mechanism.
It is unclear if the “flat closure lid” recited in claim 11, line 2, is referencing the “removable lid” previously recited in claim 2, last line.
It is unclear if the “physical ornament” and “microelectronic devices” recited in claim 11 are referencing the “ornamental element” and “microelectronic components” previously recited in claim 1.  It is noted the “microelectronic devices” are also recited in claims 12 and 13.
Claim 18 is incomplete for failing to recite sufficient structural cooperation between the microelectronic components and the urn.  Specifically, it is unclear how/where the microelectronic components are structurally incorporated into the urn.
In claim 21, line 2, “the cap” lacks antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowling et al. (US#6044532).
Regarding claim 1, Bowling discloses a cremation vessel and display 10, comprising: a repository 80,84 for securely housing cremation remains 90, the repository including at least one wall 84 and a base 80 (see Fig. 4); a cap 16,14,18,20 positioned on top of the repository, the cap housing one or more microelectronic components (e.g. light 66, motor 42, switch 72 and circuitry); and an ornamental element 12 attached to the cap.
Allowable Subject Matter
Claims 2 and 4-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, and/or 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 14-17 and 20 are allowed.
Claims 18, 19, and 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677